Citation Nr: 0209681	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-08 923A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the lumbar spine, currently evaluated at 20 
percent disabling.

2.  Entitlement to an increased (compensable) rating for the 
residuals of a left inguinal hernia repair.

3.  Entitlement to service connection for the residuals of a 
head injury with headaches.

4.  Entitlement to service connection for carbon 
tetrachloride exposure, claimed as hearing loss, memory loss, 
swelling of the feet, aching bones, and deterioration of the 
nervous system.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

6.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) due to nicotine dependence.

7.  Entitlement to service connection for nicotine 
dependence.

8.  Entitlement to service connection for removal of an 
undescended left testicle.

9.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for a hearing loss disability.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from March 
1960 to June 1962.

2.  On July 18, 2002, prior to the promulgation of a decision 
as to the issues listed on the title page, the Board received 
notification from the appellant that a withdrawal of his 
appeals before the Board was requested.


CONCLUSION OF LAW

The criteria for withdrawal of his Substantive Appeals by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2001).  
Withdrawal may be made by the appellant or by his or her 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c) (2001).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.


ORDER

The appeal is dismissed.


		
Gary L. Gick
	Member, Board of Veterans' Appeal

 



